DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.  Claims 1-5 and 7-21 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the instrument entry guide" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the instrument entry guide” is the same structure as “the cap” introduced in line 9, or if the access port has both a cap and an instrument entry guide. For examination purposes, “the instrument entry guide” has been interpreted to be the same structure as “the cap”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in view of Hart et al. (USPN 6162196).
Regarding claim 1, Castro teaches an access port (Figure 6) for use with a surgical system, the access port comprising: a cannula (surgical retractor 100); an entry guide seal (seal element 206 of valve assembly 200) coupled to the cannula (“The assembled valve assembly 200 is mountable to retractor 100” [Col 8, line 22]); an instrument entry guide (converter 250) comprising: a funnel portion (from proximal flange 252 to recess 262) including an upper part (flange 252) and a lower part (at recesses 260, 262); a channel portion (distal introducing portion 254) integral with the lower part of the funnel portion (Figure 6); wherein: the channel portion is removably received in the cannula through the entry guide seal; the entry guide seal being fixed in position relative to the cannula and seals against the channel portion as the channel portion is received in the cannula through the entry guide seal (“Converter 250 is mounted to valve assembly 200 by inserting introducing portion 254 with the assembled valve assembly 200. Upon insertion through aperture 210 of seal element 206, the portions of the seal defining the aperture 210 stretch and form a fluid tight seal about the distal introducing portion 254” [Col 8, line 60]; Figure 7A).
Castro fails to explicitly teach the instrument entry guide comprising the funnel portion including an upper part separately formed form and coupled to a lower part; first and second instrument channels; a first instrument seal aligned with the first instrument channel; and a second instrument seal aligned with the second instrument channel; and the first and second instrument seals are arranged between the coupled upper and lower parts of the funnel portion. Hart teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising: a funnel portion (end cap 121 and partition structure 130) including an upper part (end cap 121) separately formed and coupled to a lower part (partition structure 130); a channel portion integral with the lower part of the funnel portion (partition 165; Figures 12-14); first and second instrument channels (Figures 12-14, separated by partition 165); a first instrument seal (medium valve set 54a) aligned with the first instrument channel; and a second instrument seal (large valve set 56a) aligned with the second instrument channel (“This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively. When these zero-closure valves 63a and 70a are formed in close proximity to each other for example with their respective axes separated by less than the sum of their radii, the partition 165 may be slightly broken immediately between the zero-closure valves 63a and 70a. In this case, the partition 165 forms a continuous curtain around the valve sets 54a and 56a typically in the shape of a figure eight as best illustrated in FIG. 15.” [Col 14, line 44-53]), wherein the first and second instrument seals are arranged between the coupled upper and lower parts of the instrument entry guide (Figure 13; “This snap fit completes the subassembly by maintaining the end wall 190 of the end cap 121, the end wall 172 of the valve assembly 46a, and the end wall 161 of the partition structure 130 in a generally fixed relationship.” [Col 12, line 12-16]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Castro to include first and second instrument channels and first and second instrument seals aligned with the respective channels, wherein the instrument seals are arranged between coupled upper and lower parts of the funnel portion based on the teachings of Hart to adapt the access device to accommodate instruments of multiple sizes simultaneously using a single seal assembly in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart [Col 14, line 40]).

Regarding claim 2, modified Castro teaches the access port of claim 1: wherein the entry guide seal comprises a septum type seal (“Seal element 206 is a conventional flat seal having aperture 210” [Col 7, line 65]; Figure 6).

Regarding claims 5 and 7, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach a single-piece seal body comprising the first instrument seal and the second instrument seal, wherein the single-piece seal body comprises a pyramid portion, and the pyramid portion comprises a first face and a second face; wherein the first instrument seal of the single-piece seal body comprises a first opening in the first face of the pyramid portion that aligns with the first instrument channel of the instrument entry guide; and wherein the second instrument seal of the single-piece seal body comprises a second opening in the second face of the pyramid portion that aligns with the second instrument channel of the instrument entry guide. Hart teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising: a funnel portion (end cap 121 and partition structure 130) and first and second instrument channels (Figures 12-14, separated by partition 165: “This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]) and a comprising a single-piece seal body (valve assembly 46a; Figure 11) comprising the first instrument seal (medium valve set 54a) and the second instrument seal (large valve set 56a); wherein the single-piece seal body comprises a pyramid portion (zero-closure valves 63a and 70a), and the pyramid portion comprises a first face (zero-closure valve 63a) and a second face (zero-closure valve 70a); wherein the first instrument seal of the single-piece seal body comprises a first opening (opening into zero-closure valve 63a) in the first face of the pyramid portion that aligns with the first instrument channel of the instrument entry guide (Figure 13); and wherein the second instrument seal of the single-piece seal body comprises a second opening (opening into zero-closure valve 70a) in the second face of the pyramid portion that aligns with the second instrument channel of the instrument entry guide (Figure 13). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the instrument entry guide of Castro to include that the first and second instrument seals are comprised of a single-piece seal body including a pyramid portion comprising a first face and a second face based on the teachings of Hart to adapt the access device to accommodate instruments of multiple sizes simultaneously using a single seal assembly in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart [Col 14, line 40]).

Regarding claim 17, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach the first instrument seal is shaped to seal against a first instrument shaft having a first cross section; and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section. Hart teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising first and second instrument channels (Figures 12-14, separated by partition 165: “This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively” [Col 14, line 42]) and a first instrument seal (medium seal set 54a) and a second instrument seal (large seal set 56a), wherein the first instrument seal is shaped to seal against a first instrument shaft having a first cross section; and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section (“instruments 48-50 will vary widely in diameter…the valve assembly 46 includes at least two and preferably three or four valve sets each adapted to receive a different range of instrument sizes, and collectively to accommodate the entire range of instrument sizes…the valve assembly 46 includes a small valve set 52, a medium valve set 54 and a large valve set 56… Each of the valve sets 52-56 must have characteristics for forming a seal around the associated instrument 48-50 when it is operably disposed in the working channel 41, as well as characteristics for forming a seal across the working channel 41 when the associated instrument 48-50 is removed.” [Col 7, lines 1-26]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Castro to include that the first instrument seal is shaped to seal against a first instrument shaft having a first cross section and wherein the second instrument seal is shaped to seal against a second instrument shaft having a second cross section different from the first cross section based on the teachings of Hart to adapt the access device to accommodate instruments of multiple sizes simultaneously using a single seal assembly in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart [Col 14, line 40]).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Hart et al. (USPN 5443452), hereinafter Hart ‘452.
Regarding claims 3 and 4, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach the entry guide seal comprises a cross-slit seal comprising a concave distal end surface. Hart ‘452 teaches an access port (trocar 10) having an entry guide seal (seal mechanism 30, 32) comprising a cross-slit seal (zero-closure seal 32; Figure 2), l (Figure 13) comprising a concave distal end surface (distal end 43 having concave fold sections 61a, 61b, 61c,61d;  Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the entry guide seal of Castro to include a cross-slit seal having a concave distal end surface based on the teachings of Hart ‘452 to prevent the escape of pressurized fluid from the cannula when an instrument is removed from the access port to ensure that in response to fluid pressure, the seal tends to move towards a closed position (Hart ‘452 [Col 3, line 29], [Col 6, line 21]). 

Claims 8-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Ritchart et al. (USPN 5209737).
Regarding claims 8 and 9, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach the first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel; wherein the oblong opening is shaped such that the first instrument seal seals against a circular cross section instrument shaft that extends through the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), wherein first instrument seal comprises an oblong opening at an oblique angle relative to the first instrument channel (Figure 10; wherein the opening along the length of the instrument seal is oblong and at an oblique angle to axes 82 and 96); wherein the oblong opening is shaped such that the first instrument seal seals against a circular cross section instrument shaft (instrument 26a) that extends through the oblong opening (“The portions of the septum which define the orifice 38a need to be sufficiently strong to form the seal with the instrument 26a” [Col 7, line 8]; Figure 11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Castro in view of Hart to comprise an oblong opening at an oblique angle relative to the first instrument channel that seals against a circular cross section instrument shaft that extends through the oblong opening based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 

Regarding claim 12, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach a door; wherein the first instrument seal comprises an oblong opening; wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening. Ritchart teaches an access port (Figure 10) comprising a cannula (cannula 22) and an instrument entry guide comprising a first instrument channel (see labeled Figure 10 below) and a first instrument seal (see labeled Figure 10 below; comprised of septum 36a, actuation mechanism 79, flapper valve 98) aligned with the first instrument channel (Figure 10), further comprising a door (door of flapper valve 98; Figures 10-11); wherein first instrument seal comprises an oblong opening (Figure 10; wherein the opening along the length of the instrument seal is oblong); wherein on the condition that an instrument shaft is inserted through the oblong opening, the first instrument seal seals against the instrument shaft (“The portions of the septum which define the orifice 38a need to be sufficiently strong to form the seal with the instrument 26a” [Col 7, line 8]; Figure 11); and wherein on the condition that the instrument shaft is not inserted through the oblong opening, the door seals the oblong opening (“flapper valve 98 could be provided in the channel 24a in series with the septum 36a in order to stop this leakage in the absence of the instrument 26a.” [Col 8, line 51]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Cooper to comprise an oblong opening and to include a door based on the teachings of Ritchart to prevent leakage of the insufflation gas both when an instrument is located within the first instrument seal and when an instrument is absent (Ritchart [Col 2, line 60] and [Col 8, line 50]). 
[AltContent: arrow][AltContent: textbox (Instrument seal)]


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in view of Hart et al. (USPN 6162196) further in view of Ritchart et al. (USPN 5209737) as applied to claim 8 above, and further in view of Widenhouse et al. (US 2010/0081995). 
Regarding claim 10, modified Castro teaches the access port of claim 8. Modified Castro fails to explicitly teach the oblong opening is shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening. Widenhouse teaches an access port (Figure 1A, for example) comprising an instrument entry guide (seal base 270; Figure 11A) comprising an first instrument seal (sealing ports 278) having an oblong opening (“The non-circular shaped sealing ports 272 can have any shape known in the art, including but not limited to oval,” [0135]) shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening (“The non-circular shaped sealing ports 272 can have any shape known in the art, including but not limited to oval…Each port housing 274 and/or sealing element 276 can be rotatable relative to the seal base 270 so that as the non-circular shaft of a surgical instrument 278 is inserted therethrough” [0135]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the oblong opening of the first instrument seal of Castro in view of Hart and Ritchart to be shaped such that the first instrument seal seals against an oblong cross section instrument shaft that extends through the oblong opening based on the teachings of Widenhouse to ensure that the access port is able to seal around a non-circular instrument shaft (Widenhouse [0135]) in order to prevent leakage of insufflation gas. 

Claims 11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Loomas et al. (USPN 5411483).
Regarding claim 11, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach a door; wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft; and wherein on the condition that the instrument shaft is not inserted through the first instrument seal, the door seals the first instrument seal. Loomas teaches an access port (Figure 1) having an instrument entry guide (Figure 2) having an instrument seal (main seal 18), further comprising a door (door 88); wherein on the condition that an instrument shaft is inserted through the first instrument seal, the first instrument seal seals against the instrument shaft (“The main gas-tight seal includes the main sealing lip 84, which seals with the trocar (not shown) or other instrument passed through the main gas-tight seal.” [Col 14, line 3]); and wherein on the condition that the instrument shaft is not inserted through the first instrument seal, the door seals the first instrument seal (“The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Castro in view of Hart to include a door based on the teachings of Loomas to provide a gas-tight seal both when an instrument is inserted through the first instrument seal and when an instrument is removed (Loomas [Col 14, lines 3-11]).

Regarding claim 13, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach the first instrument seal comprises a lip; wherein the lip comprises a sealing surface that surrounds an opening; and wherein the sealing surface seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (main sealing lip 84); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against an instrument shaft inserted through the opening (“The main gas-tight seal includes the main sealing lip 84, which seals with the trocar (not shown) or other instrument passed through the main gas-tight seal.” [Col 14, line 3]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first instrument seal of Castro in view of Hart to include a lip based on the teachings of Loomas to provide a gas-tight seal when an instrument is inserted through the first instrument seal (Loomas [Col 14, lines 3-11]).

Regarding claims 14 and 15, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach wherein the first instrument seal comprises a first lip; wherein the first lip comprises a first sealing surface that surrounds a first opening; wherein the first sealing surface seals against a first movable door and wherein the second instrument seal comprises a second lip; wherein the second lip comprises a second sealing surface that surrounds a second opening; and wherein the second sealing surface seals against a second movable door. Loomas teaches an access port (Figure 1) having an instrument seal (main seal 18) comprising a lip (inner sealing lip 86); wherein the lip comprises a sealing surface that surrounds an opening (Figure 2); and wherein the sealing surface seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the first and second instrument seals of Castro in view of Hart to each include a lip forming a sealing surface and a movable door based on the teachings of Loomas to provide a gas-tight seal when an instrument has been removed from the first and second instrument seals (Loomas [Col 14, lines 3-11]).

Regarding claim 16, modified Castro teaches the access port of claim 1. Modified Castro fails to explicitly teach the first instrument seal comprises an opening, a door seal around the opening, and a shaft seal around the opening; wherein the door seal seals against a movable door; and wherein the shaft seal seals against an instrument shaft inserted through the opening. Loomas teaches an access port (Figure 1) having an instrument seal (instrument seal 32 and main seal 18; Figure 2) comprising an opening (instrument port 38), a door seal (main seal 18) around the opening (Figure 2), and a shaft seal (instrument seal 32); wherein the door seal seals against a movable door (door 88; “The spring-loaded door 88 swings in the direction indicated by the arrow 90 to form a seal with the inner sealing lip 86 when no instrument is inserted into the main gas-tight seal 18.” [Col 14, line 8]); and wherein the shaft seal seals against an instrument shaft inserted through the opening (“The instrument seal 32 forms the gas-tight seal with an instrument passed through the instrument port 38.” [Col 9, line 26]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first instrument seal of Castro in view of Hart to include a door seal and a shaft seal based on the teachings of Loomas to provide a gas-tight seal both when an instrument is inserted through the first instrument seal and when an instrument is removed (Loomas [Col 14, lines 3-11]).

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) as applied in claim 1 above, and further in view of Widenhouse et al. (US 2010/0228198), hereinafter Windenhouse ‘198. 
Regarding claims 18-20, modified Castro teaches the access port of claim 1: wherein the instrument entry guide (converter 250) comprises an annular flange (proximal flange 252). Modified Castro fails to explicitly teach the access port further comprises an instrument entry guide attachment, the instrument entry guide attachment comprising a clip that contacts the annular flange on the instrument entry guide, the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment, wherein the instrument entry guide attachment comprises a lid, and the lid comprises the clip, and further comprising a cannula attachment removably engaged with the cannula, the cannula attachment including a locking ring that is sized and shaped to engage the cannula. Widenhouse ‘198 teaches an access port (surgical access device 10) comprising an instrument entry guide (seal base 26) comprising an annular flange (lip 52); and the access port further comprises an instrument entry guide attachment (housing 16 and retractor base 38) comprising a clip (slots 36 and bayonet foot or pin housing 16; “At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]) that contacts the annular flange on the instrument entry guide (“The middle sidewall 50 can have a size and shape corresponding to a complementary lip 52 formed on and extending radially outward from the seal base 26 such that the middle sidewall 50 can be configured to engage the lip 52 and movably couple the seal base 26 to the housing 16 and the retractor 18 when the housing 16 is attached to the retractor 18.” [0084]), the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment (“With the housing 16 locked to the proximal retractor base 38, the seal base 26 can be rotated in the first direction and in a second opposite direction, e.g., a counter clockwise direction, to rotate the seal base 26 relative to the housing 16 as well as to the retractor 18.” [0086]); wherein the instrument entry guide attachment comprises a lid (housing 16), and the lid comprises the clip (“At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]), and further comprising a cannula attachment (spring assembly 32) removably engaged with the cannula (inner elongate portion 42; Figure 3 via interior ledge 54), the cannula attachment including a locking ring (spring retaining rings 32a) that is sized and shaped to engage the cannula (Figure 3, via interior ledge 54). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the access port of Castro to include an instrument entry guide attachment having a clip and lid, and cannula attachment including a locking ring based on the teachings of Widenhouse ‘198 to secure the instrument entry guide within the cannula and allow for optimal positioning of the surgical instruments though the instrument entry guide (Widenhouse ‘198 [0075]). 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al. (USPN 6004326) in further view of Hart et al. (USPN 6162196) and further in view of Widenhouse et al. (US 2010/0228198), hereinafter Windenhouse ‘198. 
Regarding claim 21, Castro teaches an access port (Figure 6) for use with a surgical system, the access port comprising: a cannula (surgical retractor 100); an entry guide seal (seal element 206 of valve assembly 200) coupled to the cannula (“The assembled valve assembly 200 is mountable to retractor 100” [Col 8, line 22]); an instrument entry guide (converter 250) having an instrument channel (distal introducing portion 254); the instrument entry guide being removable received through the entry guide seal, the entry guide seal sealing against the instrument entry guide (“Converter 250 is mounted to valve assembly 200 by inserting introducing portion 254 with the assembled valve assembly 200. Upon insertion through aperture 210 of seal element 206, the portions of the seal defining the aperture 210 stretch and form a fluid tight seal about the distal introducing portion 254” [Col 8, line 60]; Figure 7A); and a cap (end cap 202 and seal retainer ring 204) that couples the entry guide to the cannula (“Valve assembly includes end cap 202, seal retainer ring 204, seal element 206 and seal housing 208. These components are assembled to form a single unit which is adapted for releasable mounting the valve assembly to retractor housing 118 of retractor 100.” [Col 7, lines 60-64]).
Castro fails to explicitly teach the instrument entry guide comprising first and second instrument channels; a first instrument seal aligned with the first instrument channel; and a second instrument seal aligned with the second instrument channel; the instrument entry guide is coupled to the clip; and the clip simultaneously inhibits translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allows rotational movement of the instrument entry guide relative to the instrument entry guide attachment. Hart teaches an access port (trocar 10a) comprising a cannula (cannula 12a); an instrument entry guide (“subassembly can be formed between the end cap 121, the valve assembly 46a and the partition structure 130” [Col 12, line 64]; Figure 11) comprising: first and second instrument channels (Figures 12-14, separated by partition 165); a first instrument seal (medium valve set 54a) aligned with the first instrument channel; and a second instrument seal (large valve set 56a) aligned with the second instrument channel (“This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively. When these zero-closure valves 63a and 70a are formed in close proximity to each other for example with their respective axes separated by less than the sum of their radii, the partition 165 may be slightly broken immediately between the zero-closure valves 63a and 70a. In this case, the partition 165 forms a continuous curtain around the valve sets 54a and 56a typically in the shape of a figure eight as best illustrated in FIG. 15.” [Col 14, line 44-53]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the instrument entry guide of Castro to include first and second instrument channels and first and second instrument seals aligned with the respective channels based on the teachings of Hart to adapt the access device to accommodate instruments of multiple sizes simultaneously using a single seal assembly in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart [Col 14, line 40]). 
Modified Castro fails to explicitly teach the instrument entry guide is coupled to the clip; and the clip simultaneously inhibits translational movement of the instrument entry guide with respect to the instrument entry guide attachment and allows rotational movement of the instrument entry guide relative to the instrument entry guide attachment. Widenhouse ‘198 teaches an access port (surgical access device 10) comprising an instrument entry guide (seal base 26) and a cap (housing 16 and retractor base 38) comprising a clip (slots 36 and bayonet foot or pin housing 16; “At least one bayonet foot or pin…can extend any length from an inner circumference of the housing 16, e.g., from the distal sidewall, and they can be configured to engage corresponding slots 36 formed in an outer surface of the proximal retractor base 38.” [0085]); the instrument entry guide is coupled ot the clip (“The middle sidewall 50 can have a size and shape corresponding to a complementary lip 52 formed on and extending radially outward from the seal base 26 such that the middle sidewall 50 can be configured to engage the lip 52 and movably couple the seal base 26 to the housing 16 and the retractor 18 when the housing 16 is attached to the retractor 18.” [0084]), the clip simultaneously inhibiting translational movement of the instrument entry guide with respect to the instrument entry guide attachment [cap, see rejection under 35 USC 112 above] and allowing rotational movement of the instrument entry guide relative to the instrument entry guide attachment (“With the housing 16 locked to the proximal retractor base 38, the seal base 26 can be rotated in the first direction and in a second opposite direction, e.g., a counter clockwise direction, to rotate the seal base 26 relative to the housing 16 as well as to the retractor 18.” [0086]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the access port of Castro to include a cap comprising a clip based on the teachings of Widenhouse ‘198 to secure the instrument entry guide within the cannula and allow for optimal positioning of the surgical instruments though the instrument entry guide (Widenhouse ‘198 [0075]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that Hart et al. (USPN 6162196) “does not include multiple separate instrument channels” (Remarks, Page 10), the examiner respectfully disagrees. As detailed above, Hart discloses an instrument entry guide having a channel portion (partition 165; Figures 12-14) having first and second instrument channels (Figures 12-14, separated by partition 165). The partition 165 extends around each of the instrument seals, forming an instrument channel associated with each of the individual instrument seals (“This partition 165 extends generally around each of the zero-closure valves 63a and 70a associated with the valve sets 56a and 54a, respectively. When these zero-closure valves 63a and 70a are formed in close proximity to each other for example with their respective axes separated by less than the sum of their radii, the partition 165 may be slightly broken immediately between the zero-closure valves 63a and 70a. In this case, the partition 165 forms a continuous curtain around the valve sets 54a and 56a typically in the shape of a figure eight as best illustrated in FIG. 15.” [Col 14, line 44-53]). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation was found in the references themselves. One having ordinary skill in the art would have found it obvious to modify the access port disclosed by Castro to include first and second instrument channels and first and second instrument seals based on the disclosure of Hart to adapt the access device to accommodate instruments of multiple sizes simultaneously using a single seal assembly in order to reduce manufacturing cost and the number access ports required for a single procedure (Hart [Col 2, line 23]) in a manner that still allows the individual instrument seals to be isolated from one another in order to prevent leakage and deformation of the seals during use (Hart [Col 14, line 40]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783